COURT OF APPEALS FOR THE
                                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                        ORDER ON MOTION

Cause number:                       01-16-00176-CV
Style:                              Metropolitan Transit Authority
                                    v. Beverly Brooks
Date motion filed*:                 March 11, 2016
Type of motion:                     Motion to Extend Time to File Notice of Appeal
Party filing motion:                Appellant Beverly Brooks
Document to be filed:               Notice of appeal

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                              March 8, 2016
         Number of previous extensions granted:                           Current Due date:
         Date Requested:                                 March 11, 2016

Ordered that motion is:

                    Granted
                     If document is to be filed, document due: March 11, 2016
                      Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________




Judge's signature:     /s/ Terry Jennings
                       

Panel consists of      ____________________________________________

Date: April 19, 2016




November 7, 2008 Revision